Citation Nr: 1721176	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder impingement syndrome.

 2.  Entitlement to an initial disability rating in excess of 10 percent for right ankle degenerative joint disease.

 3.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain and degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed records located in the Veterans Benefits Management System (VBMS) paperless claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2015 remand, the Board directed VA to provide examinations to determine the severity of his bilateral ankle and left shoulder disabilities.  The Veteran was afforded VA examinations in February 2016.  

In May 2016, the Veteran submitted a statement contending that the February 2016 VA examination did not adequately encompass his symptoms of pain and limitation of motion, as well as the functional loss he experienced due to flare-ups.  The Veteran's representative submitted an informal hearing presentation dated May 2017 that contends the February 2016 VA examination is inadequate for rating purposes because the VA examiner failed to provide any rationale for the determination that "more definitive loss of function, due to flare-ups, cannot be determined without resort to mere speculation" in regard to the Veteran's bilateral ankle and left shoulder disabilities.  The Board agrees that the February 2016 examiner did not provide an explanation supporting these opinions.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).
The Board notes the Veteran's VA treatment records and recorded symptomatology at the February 2016 VA examination pertain to the rating criteria necessary for the next higher evaluations for the disabilities on appeal.  The Veteran has reported functional loss of the bilateral ankles and left shoulder; including flare-ups, pain, and limitation of motion.  See Rating decision dated February 2011; 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271, 5201-5203 (2016). 

The Board's August 2015 remand directed the examiner to comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The Board also directed the VA examiner to include a description of the above factors that pertain to functional loss due to the left shoulder and bilateral ankle disabilities that develops on use.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that an additional examination, with adequate rationale for the findings contained therein, is necessary to ascertain the current severity of the Veteran's bilateral ankle and left shoulder disabilities.   See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

2.  Schedule the Veteran for a VA examination for his service-connected left shoulder impingement syndrome, right ankle degenerative joint disease, and left ankle sprain and degenerative changes.  
Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  

In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner is directed to specifically note whether the Veteran's right or left ankle arthritis symptoms are manifested by a marked limitation of motion of the ankle.  DC 5010-5271. Please explain.

The examiner is directed to specifically note whether the Veteran's left shoulder disability symptoms are manifested by a limitation of motion of the left arm at the shoulder level.  DC 5201-5203.  Please explain.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left shoulder and right and left ankle disabilities that develops on use. 

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




